department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr xxx xx xxxxx xxx xx xxx xx xx xxx legend company c xxxxx taxpayer a xxxxx taxpayer b xxxxx plan x xxxxx trust t xxxxx dear xxxxx this is in response to the request for a ruling dated date as supplemented by letters dated date and date in which you through your authorized representative request a letter_ruling on the application of sec_664 of the internal_revenue_code the code the following facts and representations support your ruling_request company c formed by taxpayer a in established plan x in plan x is an employee_stock_ownership_plan esop as defined in sec_4975 of the code the plan received its most recent favorable determination_letter on date in taxpayer a established trust t a charitable_remainder_trust as described in sec_664 of the code for the benefit of his spouse taxpayer b_trust t provided for payment of shares of company c stock to taxpayer bas an income_beneficiary during her life with the remainder to be transferred to plan x upon her death in a private_letter_ruling issued by the internal_revenue_service the service to company c it was determined that trust t met the requirements of sec_664 upon taxpayer a's death in shares of company c stock passed from the estate of taxpayer a to trust t as required under the terms of trust t shares of company c stock held - 0144206l in the trust were transferred to plan x upon taxpayer b's death in the transfer and held in a suspense_account crt suspense_account as described in sec_646 and provided for in section dollar_figure of plan x you represent that at all relevant times plan x contained provisions meeting the requirements of sec_664 - f as required under sec_664 of the code at the time of the transfer taxpayer a and members of the taxpayer a's family within the meaning of code sec_2032a owned directly or through the application of sec_318 no more than percent of the value of the stock of company c as required under sec_664 of the code immediately_after_the_transfer plan x owned after the application of sec_318 at least percent of the value of the outstanding company c stock on date company c filed with the service a verified written_statement consenting to the application of sec_4978 and sec_4979a of the code as described in sec_664 e of the code section dollar_figure of article vii of plan x provides that for each plan_year the number of shares allocated from the crt suspense_account to eligible participants have a fair_market_value equal to the lesser_of i percent of the participant' sec_415 compensation_for such plan_year or ii dollar_figure as adjusted for increases in the cost of living in accordance with sec_664 g b of the code you propose to amend section dollar_figure by adding sec_1 a to plan x this amendment provides that for each plan_year the total amount of shares allocated from the crt suspense_account will be determined by the board_of directors of company c in a written resolution based upon the fair_market_value of the shares amended section dollar_figure further provides that the annual release formula from the crt suspense_account must be at least equal to the greater of percent of the aggregate of all eligible_plan x participants' compensation_for the plan_year as determined under code sec_415 or the amount needed so that on a rolling five-year basis including the current plan_year and the prior four plan years the average annual allocation from the crt suspense_account is at least percent of the aggregate eligible_plan participants' compensation however the amount released each year as determined by the board_of directors will be limited by the application of sec_664 of the code in a private_letter_ruling issued by the service to company c the service concluded that for purposes of sec_664 and e and g of the code allocations of stock from the crt suspense_account required by sec_664 of the code will be valued at the fair_market_value of the stock at the time the stock is allocated from the crt suspense_account to the accounts of affected plan x participants based upon the above facts and representations you through your authorized representative request a ruling that the above referenced proposed amendment satisfies the requirements of sec_664 of the code r--- ----- ---- sec_4975 of the code provides that an esop is a defined_contribution_plan which is a a stock_bonus_plan which is qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under code sec_401 a and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary sec_4975 of the code further provides in relevant part that an esop must meet the requirements of sec_664 if applicable sec_664 of the code enacted in provides the rules governing qualified gratuitous transfers of qualified_employer_securities to an esop as defined in sec_4975 sec_664 a of the code provides that such a transfer only applies to securities which had previously passed from a decedent dying before january to a_trust described in paragraph or of subsection d sec_664 of the code further provides that the transferee esop must have been in existence on august sec_664 of the code provides that the employer whose employees are covered by the plan described in sec_664 must file with the secretary a verified written_statement consenting to the application of sec_4978 and sec_4979a with respect to such employer sec_664 and c of the code provides that at the time of the transfer the decedent and members of the decedent's family within the meaning of sec_2032a own directly or through the application of sec_318 no more than percent of the value of the employer and immediately_after_the_transfer such plan owns after the application of sec_318 at least percent of the value of the stock of the corporation sec_664 - f of the code provide that a plan complies with code sec_664 only if it provides that allocations of the transferred stock are consistent with sec_401 participants have voting rights with regard to that stock an independent_trustee votes the shares that are not allocated such shares are subject_to sec_409 such shares in general are held in a suspense_account and are allocated in the manner so described and upon plan termination any unallocated shares are to be transferred to or for_the_use_of an organization described in sec_170 more specifically sec_664 of the code provides that a plan complies with sec_664 if it provides that such securities are held in a suspense_account under the plan to be allocated each year up to the applicable limitation under paragraph after first allocating all other annual_additions for the limitation_year up to the limitations under sec_415 and e sec_664 of the code provides that for the purposes of paragraph e the applicable limitation under this paragraph with respect to a participant is an amount equal to the lesser_of i dollar_figure or ii percent of the participant's_compensation as defined in sec_415 sec_664 provides that this limitation amount shall be adjusted in the same manner as under sec_415 sec_664 of the code as enacted in is directed to transaction s between a plan established prior to date charitable_remainder_trust containing securities that were passed to it by a decedent dying before date the transfer between plan x and trust t met these requirements additionally the transfer transaction meets the ownership requirements of sec_664 and c of the code company c meets the special filing_requirements of sec_664 e plan x provides all the particular plan provisions that are required under sec_664 as part of the transaction in light of the narrow application of the sec_664 requirements it is not unreasonable to treat the allocation amount set forth in sec_664 and as the maximum amount that may be allocated rather than the amount required to be allocated as a result of this determination we also have concluded that to ensure the yearly release of shares from the crt suspense_account it is reasonable for plan x to have a provision that establishes a minimum amount that must be released from the suspense_account every plan_year such as the one proposed by company c accordingly with respect to your ruling_request we conclude that amendments to sec_1 04a and dollar_figure of plan x as described above are consistent with sec_664 of the code however the specific language of those amendments will need to be approved as part of the service's determination_letter process this letter assumes that plan x is otherwise qualified under sec_401 a of the code and its related trust is exempt from tax under sec_501 a this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxx at xxx xxx-xxxx please reference se t ep ra t2 evine plans technical group 20144206l enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxx xxxxx' xxx xx xxx xx xxx xx xx xxx xxx xx xx xxx
